Exhibit 10.1

TRANSITION AGREEMENT

Maurice Carson (hereafter referred to as “the Employee”) has notified Ichor
Systems, Inc. (hereafter referred to as “the Company”) and Ichor Holdings, Ltd.
(hereafter referred to as “Parent”) that he desires to retire. In respect of the
Employee’s desires and in order to provide for appropriate succession of the
Employee’s role and responsibilities within the Company, the parties mutually
desire to establish a transition plan and define their rights and liabilities
with respect to one another upon the Employee’s ultimate separation from the
Company. Accordingly, the parties agree as follows:

1.    Contractual Nature of Agreement; Interpretation. The Employee and the
Company agree that this Transition Agreement (hereafter referred to as “this
Agreement”) is contractual in nature and not a mere recital, and that this
Agreement shall be interpreted as though drafted jointly by the Employee and the
Company.

2.    Employment Transition. The Employee will continue to be employed as Chief
Financial Officer of the Company and President and Chief Financial Officer of
Parent and be a member of the Board of Directors of the Company (the “Company
Board”) and the Board of Directors of Parent (the “Parent Board”), in each case,
until (a) one month after the date on which a new chief financial officer
commences employment with the Company, or (b) such later date as mutually agreed
upon by the Employee and the Company in writing (as applicable, the “Separation
Date”).

3.    Payment of Wages and Benefits. Within 30 days after the Separation Date
(or earlier if required by applicable law), the Company shall pay to the
Employee: (a) any base salary that had accrued but had not been paid (including
accrued and unpaid vacation time) on or before the Separation Date; (b) any
reimbursement due to the Employee pursuant to Section 4.2 of that certain
Employment Agreement dated September 19, 2014, by and between the Company and
the Employee (the “Employment Agreement”), for expenses incurred by the Employee
on or before the Separation Date; and (c) any other amounts required under
applicable law. It is understood and agreed by the Employee that notwithstanding
anything to the contrary in the Employment Agreement, in consideration for the
payments to be made to the Employee pursuant to Section 4 below, effective as of
July 1, 2017, the Employee will not be eligible to participate in the Company’s
bonus program or receive any bonuses or incentive compensation. From the date of
this Agreement through the Separation Date, the Company shall continue to pay
the Employee a base salary of $400,000, and the Employee shall continue to
receive the benefits set forth in Sections 4.1, 4.2, 4.3 and 4.4 of the
Employment Agreement.

4.    Separation Benefits. Subject to the Employee’s execution and
non-revocation of of the General Release of Claims attached hereto as Exhibit A
(the “Release”) within 60 days of the Separation Date (the “Release Period”),
and in lieu of any compensation or other consideration under the Employment
Agreement, any other letter or agreement offering the Employee employment with
the Company, and any Company severance plan, policy or arrangement or otherwise,
the Company hereby agrees to: (a) pay the Employee an amount equal



--------------------------------------------------------------------------------

to 12 months of the Employee’s base salary at the rate in effect on the
Separation Date (the “Base Salary Continuation Payment”), payable in
substantially equal installments during the 12-month period commencing on the
Employee’s termination in accordance with the Company’s payroll cycle; provided,
however, that amounts that otherwise would be scheduled to be paid during the
Release Period shall accrue and shall be paid no later than the second payroll
date following the expiration of the Release Period; (b) pay the Employee an
additional amount equal to the sum of: (i) the incentive bonus the Employee
would have earned for the semi-annual period commencing on July 1, 2017 and
ending on December 31, 2017, had the Employee been eligible to participate in
the Company’s bonus program for that period, and based on the Company’s actual
performance and calculated as if the Employee had remained employed through
December 31, 2017, payable no later than the later of (x) March 15, 2018 and
(y) within 60 days of the Separation Date, and (ii) an amount equal to the
product of $300,000 and a fraction, (A) the numerator of which is the Applicable
Number (as defined below), and (B) the denominator of which is 365, payable on
the same schedule (and subject to the same conditions) as the Base Salary
Continuation Payment; (c) notwithstanding anything to the contrary in the Ichor
Holdings, Ltd. 2012 Equity Incentive Plan, the Ichor Holdings, Ltd. 2016 Omnibus
Incentive Plan, and/or the applicable award agreements (collectively, the
“Equity Documents”), fully vest, as of the date on which the Release becomes
effective, all of the Employee’s incentive equity awards outstanding as of the
Separation Date; for the avoidance of doubt, the Employee’s incentive equity
awards will remain outstanding and eligible to vest during the Release Period,
and if the Release does not become effective prior to the end of the Release
Period, the Employee’s incentive equity awards will be governed by the terms of
the Equity Documents; and (d) during the 12-month period following the
Separation Date, or until the Employee becomes eligible for comparable coverage
under the medical health plans of a successor employer, if earlier, continue to
provide the Employee and the Employee’s dependents with medical benefits
substantially equivalent to those that would have been provided to them in
accordance with the Company’s medical benefit plans had the Employee remained an
employee of the Company at the Company’s expense (the “Continued Medical
Benefits”); provided, however, that to the extent necessary to satisfy
Section 105(h) of the U.S. Internal Revenue Code of 1986, as amended, the
Company will be permitted to alter the manner in which the Continued Medical
Benefits are provided to the Employee, provided that the after-tax cost to the
Employee of such benefits shall not be greater than the cost applicable to
similarly situated executives of the Company who have not terminated employment.
“Applicable Number” means (x) if the Separation Date occurs prior to January 1,
2018, 365 minus the number of days between the Separation Date and December 31,
2017, and (y) if the Separation Date occurs on or after January 1, 2018, 365
plus the number of days between January 1, 2018 and the Separation Date.

5.    Restrictive Covenants. The Employee agrees that the restrictive covenants
contained in Section 6 of the Employment Agreement and the Company’s standard
forms of confidentiality, proprietary information, and related agreements
previously executed by the Employee will remain in full force and effect
following the Separation Date.

6.    Resignation. Effective as of the Separation Date, the Employee will resign
from (a) any director, officer or employee position the Employee has with the
Company, Parent, and

 

2



--------------------------------------------------------------------------------

any of their respective affiliates and subsidiaries, including the Employee’s
positions on the Company Board and the Parent Board, and (b) all fiduciary
positions (including as a trustee) the Employee holds with respect to any
employee benefit plans or trusts established by the Company or any of its
affiliates.

7.    Immunity under Defend Trade Secrets Act. An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, State, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law. An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal; and does
not disclose the trade secret, except pursuant to court order.

8.    Successors and Assigns. Each party represents that it has not transferred
to any person or entity any of the rights released or transferred through this
Agreement. The parties agree that this Agreement shall be binding upon the
future successors and assignees of the Company, if any. The Employee may not
delegate or assign any of his obligations pursuant to this Agreement.

9.    Severability. If a court of competent jurisdiction declares or determines
that any provision of this Agreement is invalid, illegal or unenforceable, the
invalid, illegal or unenforceable provision(s) shall be deemed not a part of
this Agreement, but the remaining provisions shall continue in full force and
effect.

10.    Further Assurances. The Employee agrees to perform such actions, and to
execute such additional documents, if any, as may be necessary or appropriate to
effectuate the intent of this Agreement.

11.    Costs and Fees. Each party shall bear any costs and fees it may incur in
connection with this Agreement, and neither shall be entitled to recover such
costs or fees from the other.

12.    Remedy for Breach. Each party, upon breach of this Agreement by the
other, shall have the right to seek all necessary and proper relief, including,
but not limited to, specific performance, from a court of competent
jurisdiction, and the party prevailing in such a suit shall be entitled to
recover reasonable costs and attorney fees.

13.    Governing Law. The laws of the State of California applicable to
contracts executed solely in California and to be performed entirely within that
State shall govern the construction and enforcement of this Agreement, except
that this Agreement shall be interpreted as through drafted jointly by the
Employee and the Company.

 

3



--------------------------------------------------------------------------------

14.    Entire Agreement; Modification. This Agreement, along with any written
indemnification agreement between the Company and the Employee, sets forth the
entire agreement between the parties and supersedes all prior agreements or
understandings, both written and oral, between the parties regarding the subject
matter of this Agreement, including the Employment Agreement (provided that
Sections 4.4., 5.4, 5.6, 5.7, 6, 7, 9, 13, 15, 16, 17, 18, 19 and 20 of the
Employment Agreement shall survive the Separation Date). The parties may modify
this Agreement only through a writing signed by each.

15.    No Reliance on Representations by Other Party or Other Party’s
Representatives. The parties agree and represent that they have not relied and
do not rely upon any representation or statement regarding the subject matter or
effect of this Agreement made by any other party to this Agreement or any
party’s agents, attorneys or representatives.

 

Date: June 29, 2017          By:   

/s/ Maurice Carson

                     Maurice Carson      Date: June 29, 2017          By:   

/s/ Thomas Rohrs

                    

    Chief Executive Officer    

Ichor Systems, Inc.

    

 

4



--------------------------------------------------------------------------------

GENERAL RELEASE OF ALL CLAIMS

This General Release of all Claims (this “Agreement”) is entered into by Maurice
Carson (the “Employee”) and Ichor Systems, Inc. (the “Company”), effective as of
                    , but subject to the Employee’s right to revoke as set forth
in Section 3(c). In consideration of the promises set forth herein, the Employee
and the Company agree as follows:

1.    Return of Property. All files, access keys and codes, desk keys, ID
badges, computers, records, manuals, electronic devices, computer programs,
papers, electronically stored information or documents, telephones and credit
cards, and any other property of the Company or any affiliate thereof previously
in the Employee’s possession or control has been returned to the Company.

2.    Severance. The Company shall pay to the Employee the Separation Benefits
set forth in that certain Transition Agreement dated June 29, 2017, by and
between the Employee and the Company (the “Separation Agreement”).

3.    General Release and Waiver of Claims.

(a)    Release. Having consulted with counsel, the Employee, on behalf of
himself and each of his respective heirs, executors, administrators,
representatives, agents, insurers, successors and assigns (collectively, and
including the Employee, the “Releasors”), hereby irrevocably and unconditionally
releases and forever discharges the Company, its subsidiaries and affiliates
(including without limitation Francisco Partners), and each of their respective
officers, employees, directors, members, shareholders, parents, subsidiaries and
agents (collectively, “Releasees”), from any and all claims, actions, causes of
action, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Releasors may have, or in the future may possess, whether known or
unknown, arising out of (i) the Employee’s employment relationship with and
service as an employee, officer or director of the Company or any parents,
subsidiaries or other affiliated companies and the termination of such
relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Employee does not release, discharge or waive any
rights to (A) payments and benefits provided under this Agreement, (B) benefit
claims under any employee benefit plans in which Employee is a participant by
virtue of his employment with the Company arising after the execution of this
Agreement by the Employee, and (C) any indemnification rights the Employee may
have in accordance with applicable law, under Section 4.4. of the Employment
Agreement, under any written indemnification agreement between the Company and
the Employee, or under any director and officer liability insurance maintained
by the Company with respect to liabilities arising as a result of the Employee’s
service as an officer, if applicable, and employee of the Company. This
Paragraph 3(a) does not release any Claims that the Releasors may have as of the
date the Employee signs this Agreement arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”) or any other claims that may not
be released as a matter of law. Claims arising under ADEA are addressed in
Paragraph 3(c) of this Agreement.

 

5



--------------------------------------------------------------------------------

(b)    Unknown Claims. The Employee acknowledges that he may hereafter discover
Claims or facts in addition to or different from those which the Employee now
knows or believes to exist with respect to the subject matter of this release
and which, if known or suspected at the time of executing this release, may have
materially affected this release or the Employee’s decision to enter into it.
Nevertheless, the Employee, on behalf of himself and the other Releasors, hereby
waives any right or Claim that might arise as a result of such different or
additional Claims or facts. In addition, the Employee, on behalf of himself and
the other Releasors, hereby waives any and all rights and benefits conferred
upon him and the other Releasors by the provisions of Section 1542 of the Civil
Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(c)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Employee under this Agreement, the Employee, on
behalf of himself and the other Releasors, hereby unconditionally releases and
forever discharges the Releasees from any and all Claims arising under ADEA that
the Releasors may have as of the date the Employee signs this Agreement. By
signing this Agreement, the Employee hereby acknowledges and confirms the
following: (i) the Employee was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Agreement and to have such attorney explain to the Employee the terms of this
Agreement, including, without limitation, the terms relating to the Employee’s
release of claims arising under ADEA, and the Employee has in fact consulted
with an attorney; (ii) the Employee was given a period of not fewer than 21 days
to consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; (iii) the Employee knowingly and voluntarily
accepts the terms of this Agreement; and (iv) the Employee is providing this
release and discharge only in exchange for consideration in addition to anything
of value to which the Employee is already entitled. The Employee also
understands that he has seven days following the date on which he signs this
Agreement within which to revoke the release contained in this paragraph, by
providing the Company with a written notice of his revocation of the release and
waiver contained in this paragraph.

(d)    No Assignment. The Employee represents and warrants that he has not
assigned any of the Claims being released under this Agreement. The Company may
assign this Agreement, in whole or in part, to any affiliated company, including
subsidiaries of the Company, or any successor in interest to the Company.

 

6



--------------------------------------------------------------------------------

4.    Proceedings.

(a)    General Agreement Relating to Proceedings. The Employee has not filed,
and except as provided in Paragraphs 4(b) and 4(c), the Employee agrees not to
initiate or cause to be initiated on his behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body relating to his employment or the termination of his
employment, other than with respect to the obligations of the Company to the
Employee under this Agreement or any indemnification rights the Employee may
have as listed in Paragraph 3(a) (each, individually, a “Proceeding”), and
agrees not to participate voluntarily in any Proceeding. The Employee waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.

(b)    Proceedings Under ADEA. Paragraph 4(a) shall not preclude the Employee
from filing any complaint, charge, claim or proceeding challenging the validity
of the Employee’s waiver of Claims arising under ADEA (which is set forth in
Paragraph 3(c) of this Agreement). However, both the Employee and the Company
confirm their belief that the Employee’s waiver of claims under ADEA is valid
and enforceable, and that their intention is that all claims under ADEA will be
waived.

(c)    Certain Administrative Proceedings. In addition, Paragraph 4(a) shall not
preclude the Employee from filing a charge with, or participating in any
administrative investigation or proceeding by, the Equal Employment Opportunity
Commission or another fair employment practices agency. The Employee is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Employee is also waiving his right to recover money in
connection with a charge filed by any other entity or individual, or by any
federal, state or local agency.

5.    Severability Clause. In the event that any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, shall be inoperative.

6.    Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

7.    Governing Law and Forum. This Agreement and all matters or issues arising
out of or relating to your employment with the Company shall be governed by the
laws of the State of California applicable to contracts entered into and
performed entirely therein. Any action to enforce this Agreement shall be
brought solely in the state or federal courts located in the County of San
Francisco, California.

8.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement or otherwise in connection with the Executive’s employment
by the Corporation that cannot be mutually resolved by the parties to this
Agreement and their respective advisors and representatives shall be settled
exclusively by arbitration in accordance with the provisions of Section 17 of
the Employment Agreement (as defined in the Separation Agreement).

 

7



--------------------------------------------------------------------------------

9.    Notices. Notices under this Agreement must be given as is specified in
Section 18 of the Employment Agreement.

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

[The remainder of this page has intentionally been left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

ICHOR SYSTEMS, INC.

 

By:  

/s/ Thomas Rohrs

Its:  

Chief Executive Officer

Dated:  

June 29, 2017

 

MAURICE CARSON

/s/ Maurice Carson

Dated:  

June 29, 2017

 

9